DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-20 are pending.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Specification does not explicitly exclude “computer-readable medium” from being transitory type medium.  Paragraph [0047] list examples of the medium but does 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutch et al. (US Pub No 2019/0044835) in view of Lin et al. (US Pub No 2017/0118314).

With respect to claim 1, Kutch teaches a method comprising: 
obtaining, by a processing system in a communication network, a first plurality of [encrypted] traffic flows traversing the communication network (e.g., obtaining packets on ingress ¶ 0044 where the packets may be encrypted ¶ 0036); 
performing, by the processing system, a first classification, wherein a result of the first classification identifies a traffic type associated with each [encrypted] traffic flow of the first plurality of [encrypted]traffic flows, and wherein the first classification is based on a traffic pattern of the each [encrypted] traffic flow (e.g., block 306, the NIC 120 determines the packet classification identifying ; 
performing, by the processing system, a second classification, wherein a result of the second classification identifies a traffic type associated with each server name indication from which the first plurality of [encrypted] traffic flows is associated, and wherein the second classification is based on the result of the first classification (e.g., additionally, in block 308, the NIC 120 determines the packet classification identifying information based on at least one characteristic of the received network packets ¶ 0045 and the second classification further narrow down the traffic type by the source/destination of the network packet ¶ 0012 & 0038); and 
performing, by the processing system, a third classification identifying a traffic type associated with each [encrypted] traffic flow of the first plurality of [encrypted] traffic flows, wherein the third classification is based on a combination of the result of the first classification and the result of the second classification (e.g., additionally, the classification filter comparator 212 is configured to retrieve one or more of the classification filters based on results of the previous classification filtering ¶ 0039 and ¶ 0049 & Fig. 3 # 322, Yes path).
Kutch discloses the obtaining of network traffic flow and one of the filtering criteria is to detect if the packet is encrypted or not (¶ 0036) but does not explicitly disclose the traffic flow are encrypted traffic flow.  However, Lin teaches the traffic flow are encrypted traffic flow (i.e., encrypting all network traffic packets ¶ 0031).  Therefore, based on Kutch in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lin to the system of Kutch in order to incorporate the QUIC protocol for higher transmission efficiency (¶ 0005).



	With respect to claim 3, the references above further teaches wherein the third classification additionally identifies a traffic type associated with each encrypted traffic flow of the second plurality of encrypted traffic flows (e.g., the classification filter may include many criteria to distinguish between the types of traffic, such as protocol type, flow/workflow type, source/destination, etc. @ Kutch ¶ 0036-0038).

	With respect to claim 4, the references above further teaches wherein the first plurality of encrypted traffic flows comprises a plurality of hypertext transfer protocol secure flows (e.g., TCP/IP and QUIC @ Lin ¶ 0007-0009).  The motivation to combine Lin to the system of Kutch remains the same as above.

	With respect to claim 5, the references above further teaches wherein the first plurality of encrypted traffic flows comprises a plurality of quic flows (e.g., support QUIC protocol @ Lin & ¶ 0018 ).  The motivation to combine Lin to the system of Kutch remains the same as above.

	With respect to claim 13, the references above further teaches wherein the traffic pattern comprises a number of bytes transmitted within each time slot of a plurality of time slots for the each encrypted traffic flow (e.g., network pattern comprising network traffic with certain packets, frames, etc. within a time period to/from each other @ Kutch ¶ 0013 and such as a series of source bytes ¶ 0036).

	With respect to claim 14, the references above further teaches wherein the processing system is part of a network element deployed in the communication network (e.g., @ Kutch, Fig. 1).

	With respect to claim 15, the references above further teaches comprising: performing, by the processing system, an optimization to the communication network in response to the third classification, wherein the optimization optimizes a quality of experience associated with a traffic type associated with a subset of encrypted traffic flows of the first plurality of encrypted traffic flows (e.g., incorporating priority level to optimize the network @ Kutch ¶ 0042 & 0063).

The limitations of claims 16 and 20 are substantially similar to claim 1 above, and therefore these claims are likewise rejected.

The limitations of claim 17 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.

The limitations of claim 18 are substantially similar to claim 3 above, and therefore the claim is likewise rejected.

Claims 6, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kutch et al. (US Pub No 2019/0044835) in view of Lin et al. (US Pub No 2017/0118314), and further in view of Tooley et al. (US Pub No 2020/0110853).

With respect to claim 6, Kutch and Lin disclose the claimed subject matter as discussed above with respect to filtering network flows but does not explicitly disclose wherein the first classification is performed using a machine learning model that is trained on third party media stores using a supervised learning approach.  However, Tooley teaches wherein the first classification is performed using a machine learning model that is trained on third party media stores using a supervised learning approach (e.g., using machine learning models over time to detect and filter network flows ¶ 0025-0026 & 0051).  Therefore, based on Kutch in view of Lin, and further in view of Tooley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tooley to the system of Kutch in view of Lin in order to use statistical prediction and machine learning model to improve the accuracy of suspected network flows (¶ 0004).

With respect to claim 10, Kutch and Lin disclose the claimed subject matter as discussed above with respect to filtering network flows but does not explicitly disclose wherein the second classification further includes identifying a confidence in the traffic type associated with the each server name indication.  However, Tooley teaches wherein the second classification further includes identifying a confidence in the traffic type associated with the each server name indication (e.g., using supervised learning process and labels the flow records with the statistical probability of the flow containing pirated video ¶ 0051).  Therefore, based on Kutch in view of Lin, and further in view of Tooley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 11, Kutch and Lin disclose the claimed subject matter as discussed above with respect to filtering network flows but does not explicitly disclose wherein the third classification is performed using a bayesian classifier.  However, Tooley teaches wherein the third classification is performed using a bayesian classifier. (e.g., using statistical modeling and supervised learning process and labels the flow records with the statistical probability of the flow containing pirated video ¶ 0051).  Therefore, based on Kutch in view of Lin, and further in view of Tooley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tooley to the system of Kutch in view of Lin in order to use statistical prediction and machine learning model to improve the accuracy of suspected network flows (¶ 0004).

	With respect to claim 12, the references above further teaches wherein the bayesian classifier uses the second classification as a prior (e.g., @ Tooley ¶ 0051-0053).  The motivation to combine Lin to the system of Kutch remains the same as above.

The limitations of claim 19 are substantially similar to claim 12 above, and therefore the claim is likewise rejected.

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, NPL by Shapira discloses relevant method for identifying and depicting the type of network flow by transforming basic flow data into a picture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493